DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 04/08/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 15 and 19-30 are currently outstanding and examined below. 

Drawings

2.	The drawings filed on 04/08/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 07/21/2020, 01/11/2021, 03/25/2021, 10/27/2021 and 11/01/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The instant application claims priority to Chinese Patent Application # 201710931504.9 filed with the Chinese Patent Office on October 9, 2017. This priority is accepted and considered by the Examiner in this office action. 

Allowable Subject Matter

5.	Claims 1-7, 15 and 19-30 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for voice controlling a terminal to reduce network traffic consumed by a cloud server to perform semantic understanding.

Most pertinent prior art:

Biadsy (U.S. Patent # 9805713 B2) in col 1 and figure 1, teaches a method includes: receiving data indicating a candidate transcription for an utterance and a context for the utterance; accessing a language model that includes a respective score for each of a plurality of features, each feature corresponding to 

Marcu (U.S. Patent Application Publication # 2004/0030551 A1) in paragraphs 4-7, teaches a machine translation (MT) system that develops probabilistic phrase-to-phrase translation lexicons using one or more bilingual corpora. Translation lexicons are developed using a joint probability method, a word-to-word conditional method, or other method. The MT system may translate one or more sentences (or sentence fragments) using translation lexicons. For example, the MT system may use a greedy method, a method using a beam stack decoder, or other method to decode sentences. In implementations in which translation lexicons are developed using a phrase-based joint probability model, source and target language sentences may be generated simultaneously. 

Monceaux (U.S. Patent Application Publication # 2017/0148434 A1) in paragraphs 7-11 and figure 1, teaches method of performing a dialogue between a humanoid robot and at least one user comprising the following steps, carried out iteratively by said humanoid robot. Acquiring a plurality of input signals from respective sensors, at least one said sensor being a sound sensor and at least one other sensor being a motion or image sensor. Interpreting the acquired signals to recognize a plurality of events generated by said user, selected from a group comprising: the utterance of at least a word or sentence, an intonation of voice, a gesture, a body posture, a facial expression. Determining a response of said humanoid robot, comprising at least one event selected from a group comprising: the utterance of at least a word or sentence, an intonation of voice, a gesture, a body posture, a facial expression, said determining being performed by applying a set of rules, each said rule associating a set of input events to a response of the robot. Generating, by said humanoid robot, said or each said event; characterized in that at least some of said rules applied at said step iii) associate a response to a combination of at least two events jointly generated by said user and recognized at said step ii), of which at least one is not a word or sentence uttered by said user. 

Kurata (U.S. Patent Application Publication # 2014/0358533 A1) in para 8 and figure 2, teaches pronunciation accuracy-improving method for speech recognition including the following characteristics. The pronunciation accuracy-improving method of the present invention includes steps in which a computer: (a) reads a plurality of candidate word strings in speech recognition results; (b) determines the pronunciation of each of the plurality of candidate word strings; (c) determines the total value of the speech recognition score for each of one or more candidate word strings with the same pronunciation to determine a pronunciation score; and (d) selects a candidate among the plurality of candidate word strings to output on the basis of the pronunciation score and the speech recognition score corresponding to each candidate word string.
Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims.  Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.





CONCLUSION

6.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Tomeh (U.S. Patent # 8326599 B2), Coin (U.S. Patent Application Publication # 2013/0031476 A1), Suominen (U.S. Patent Application Publication # 2003/0055655 A1), Kim (U.S. Patent # 9881603 B2), Williams (U.S. Patent Application Publication # 2013/0060570 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)